CFNB FIRST QUARTER EARNINGS DOWN AS LOWER NON-INTEREST INCOME OFFSETS 13% INCREASE IN NET INTEREST INCOME BOARD DECLARES 2$0.44 PER SHARE IRVINE, CALIFORNIA, October 30, 2015 California First National Bancorp (NASDAQ: CFNB; “CalFirst Bancorp” or the “Company”) today announced net earnings of $1.7 million for the first quarter ended September 30, 2015, down 30% from $2.5 million earned during the first quarter of fiscal 2015. Diluted earnings per share for the first quarter of fiscal 2016 of $0.16 were also down 30% from $0.24 per share reported for the same period of the prior year. 2016 First Quarter Highlights · New loan bookings of $66 million were up 160% from prior year, boosting loan portfolio to $281 million at September 30, 2015, up 15% from June 30, 2015 and 81% from September 30, 2014. · Total assets reach $760 million at September 30, 2015, up 23% from September 30, 2014 and 4% from June 30, 2015. · Total interest income for the first quarter increased 19%, driven by loan growth. · 2016 first quarter net income declined due to 65% drop in non-interest income related to lower income from leases reaching the end of term during the quarter. · Non-performing assets increased to 0.36% of total assets at September 30, 2015 from less than 0.01% maintained for the three years through June 30, 2015. · Capital remains strong, with Tier 1 common equity ratio of 28.0%. Commenting on the results, Patrick E. Paddon, President and Chief Executive Officer, indicated, “During the first quarter, CalFirst continued to benefit from higher income from commercial loans and took advantage of opportunities in the market to further expand the portfolio. The current environment continues to challenge the origination of leases comparable in risk and return to loans, and we are fortunate in our ability to focus on the most attractive alternatives at any point in time. As interest rates remain historically low, increased funding costs have pinched net interest margins but we were still able to increase net interest income by 13% and lower our non-interest costs by 5%. “California First National Bank now represents 93% of the Company’s assets and 100% of all loan and lease originations. Given the significance of the Bank within our Company, we have reorganized management and I will assume responsibility as Chief Executive Officer and President of CalFirst Bank, in line with my role at the Company. Leslie Jewett, who has served as President of the Bank since 2011, will assume responsibility as Chief Financial Officer of the Bank in addition to her position as Chief Financial Officer of the Company. These changes were approved by the Boards of both organizations at the Board meeting Thursday, October 29, 2015. “At the meeting, the Board of Directors of the Company also approved the payment of an annual dividend in the amount of $0.44 per share to be paid on December 15, 2015 to shareholders of record on December 1, 2015. The Board will continue to review its dividend policy on an ongoing basis, and the decision to pay dividends in future periods will depend on a variety of factors including the business, economic and tax environment.” Selected Interest-Earning Asset and Interest-Bearing Liability Data Quarter Ending Quarter Ending September 30, 2015 September 30, 2014 (dollars in thousands) Average Yield/ Average Yield/ Balance Rate Balance Rate Interest-earning assets Interest-earning deposits $ 69,771 0.18% $ 51,003 0.20% Investment securities 80,852 2.19% 40,377 2.83% Commercial loans 258,882 3.58% 137,676 3.61% Net investment in leases 285,329 4.85% 316,662 4.68% Total interest-earning assets $ 694,834 3.60% $ 545,718 3.85% Interest-bearing liabilities Deposits $ 481,858 1.04% $ 369,871 0.92% Borrowings 42,000 0.35% 6,858 0.27% Total interest-bearing liabilities $ 523,858 0.99% $ 376,729 0.91% Net interest spread 2.61% 2.94% Net interest margin 2.85% 3.22% 1) Net interest spread is equal to the difference between average yield on interest earning assets and average rate paid on interest-bearing liabilities. 2) Net interest margin represents net finance income as a percent of average interest earnings assets. Net Interest Income Total interest income for the first quarter ending September 30, 2015 increased 19% to $6.3 million from $5.3 million for the first quarter of fiscal 2015. This increase includes a $1.1 million, or 87%, increase in commercial loan income and $161,700 increase in investment income, offset by $243,800 decrease in finance income. · The growth in commercial loan income reflected an 88% increase in average loan balances to $258.9 million from $137.7 million for the same period of the prior year, while the average yield declined only 3 basis points to 3.58%. · The decrease in finance income was due to a 10% decrease in average lease balances to $285.3 million that offset a 17 basis point improvement in the average yield. · The average yield on the combined lease and loan portfolio declined by 11 basis points during the first quarter of fiscal 2016 to 4.25% on an average portfolio that increased 20% to $544.2 million. · Finance income during the first quarter of the prior year benefitted from the early termination of several leases that boosted the yield. Excluding the accelerated finance income from last year’s results, the average yield on leases and loans in the first quarter of fiscal 2015 would have been 4.03%, 22 basis points below the average yield earned in the first quarter of fiscal 2016. · For the first quarter of fiscal 2016, the average yield on cash and investments of 1.26% was down 11 basis points from the first quarter of fiscal 2015 as average investment balances increased over 100% to $80.9 million, but at average yields that declined 65 basis points to 2.19%, and average cash balances increased 36.8% to $69.8 million, with an average yield down 2 basis points. During the first quarter of fiscal 2016, interest expense paid increased 51% to $1.3 million from $858,000, reflecting a 39% increase in the average balance of deposits and borrowings to $523.9 million from $376.7 million and 8 basis point increase in average rate paid to 0.99%.
